El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
La presente apelación fué establecida por el demandante contra la sentencia pronunciada por la Corte de Distrito de Hnmacao, qne declaró sin lugar su demanda, en la que recla-maba que la corporación Porto Rico Railway, Light & Power Company le pagase determinada cantidad de dinero- como indemnización de los daños y perjuicios qne sufrió a conse-cuencia de nn choque ocurrido entre el automóvil en que via-jaba y nn tren de dicha demandada.
De los hechos declarados probados por la corte y del exa-men qne hemos hecho de la exposición del caso, podemos llegar a las conclusiones de qne el demandante Jesús Domín-guez, comerciante de Hnmacao, el día 6 de noviembre de 1911 tomó asiento como pasajero en Caguas en nn automóvil qne con otras personas había de conducirlo a San Juan, mediante el pago de cierta cantidad; que dicho demandante viajaba *1093con frecuencia por la carretera qne de Caguas conduce a San Juan; que no conocía al chauffeur qne había de conducir el automóvil que aliquiló; que la línea férrea de la demandada cruza dicha carretera insular con un paso a niv.el en un sitio cercano a Caguas, en el que si bien existen postes con anun-cios que dicen “Ojo al tren,” “Párese,” “Mire,” “Oiga,” “Railroad Crossing,” no tiene barreras ni cadenas, aunque hay una persona empleada por la demandada como guarda-barrera, con el fin de hacer señales a los transeúntes cuando se aproximan los trenes y también para hacer señales a éstos respecto al paso por ese cruce; que al llegar a ese sitio el automóvil en que viajaba el demandante la guardabarrera le hizo señas con una bandera roja para que se detuviera, mientras con otra verde daba paso libre al tren; que en aquel sitio estaba detenida una calesa; que el chauffeur del auto-móvil no lo detuvo y continuó su marcha desviándose hacia el lado izquierdo de la carretera, la que en ese sitio tiene unos diez metros de ancho y cruzó la vía en el momento en que llegaba un tren, por el que fué alcanzado y de cuya colisión, ocurrida a eso de las tres y media de la tarde, resultó el demandante con varios golpes y heridas; que el automóvil llevaba puesta la capota pero no las cortinas; que ese día el demandante, no siendo aún la hora oficial de llegar el tren a Caguas, cogió el automóvil para llegar más pronto a San Juan, donde había ido muchas veces en automóvil desde Ca-guas; que el demandante no tiene ningún defecto en los ojos ni en los oídos y cuando llegaban al paso a nivel vió una mujer con bandera, la que levantó en el mismo momento en que el automóvil entraba en el cruce; que por preponderancia de prueba la corte inferior declaró probado que el tren antes de llegar al cruce tocó el pito y la campana; que en el sitio en que se halla ese paso a nivel hay un cerrito al lado derecho de la carretera en la dirección de Caguas a San Juan, que en aquella época estaba sembrado de cañas, que impedía ver un tren que viniera de Río Piedras para Caguas, y que antes *1094ele llegar el automóvil a la vía, la guardabarrera. le hizo-señas con la bandera sin conseguir detenerlo.
Los fundamentos que tuvo la corte inferior para pronun-ciar la sentencia absolviendo a la demandada de la reclama-ción que se le hizo, fueron que no existió negligencia por parte de la demandada al no haber colocado en ese sitio barreras ni cadenas,. toda vez que tenía una guardabarrera, la que cumplió con su deber de avisar al automóvil; que el chauffeur fue negligente y que también lo fué el demandante, porque conociendo aquel sitio peligroso, y pudiendo ver y oir, nada hizo para evitar que el automóvil entrase en la vía.
Como la negligencia es la consecuencia del incumplimiento de algún deber, veamos cuál era el de la corporación deman-dada con respecto al sitio en que ocurrió el accidente, por cuyos perjuicios reclama el demandante.
En 9 de marzo de 1911 la Legislatura de Puerto Rico aprobó una ley que empezó a regir el mismo día de su apro-bación, que es la número 64 de las de ese año, referente a la reglamentación de los transportes que se hagan por ferro-carril, en la que por su artículo 12 se dice lo siguiente:
“Artículo 12. — Toda compañía de ferrocarril de ser-vicio público queda por la presente obligada a establecer y conservar barreras o cadenas u otros medios adecuados de protección en todos los cruces de las carreteras públicas insulares y demás cruces públicos que el Consejo Ejecutivo designare. Cualquier compañía de ferrocarril que deje de establecer y conservar las barreras o cadenas en los cruces que por esta ley se requieren y en los demás cruces cuya construcción y conservación se ordenare por el Consejo Ejecutivo, será culpable de delito menos grave (misdemeanor) y convicta que fuere ante una corte de jurisdicción competente, será multada con una suma que no exceda de $100 por cualquiera de dichas faltas.”
Como en ese cruce o paso a nivel por una carretera pública insular no tenía la corporación demandada barreras ni cade-nas, pero tenía empleada una persona con el fin de avisar por medio de una bandera de color la proximidad de los trenes a los que por la carretera transitasen, hemos de considerar *1095si al utilizar ese empleado en sustitución de las barreras y cadenas cumplió con el precepto de la ley que le permite utilizar también cualquier otro medio adecuado de protección.
La barrera y la cadena son los medios que se utilizan para cerrar e impedir el paso por algún sitio y cuando se emplean en un cruce o paso a nivel de un ferrocarril, producen el resultado de cerrar y obstaculizar el paso por la vía. Colo-cada la barrera o la cadena, es materialmente imposible tran-sitar por el cruce a menos que sea rota o se salte y por con-siguiente es un medio de tal naturaleza, que una vez colocado oportunamente impide los accidentes y colisiones, que es el fin perseguido por la ley al ordenar su colocación. Según se dice en el caso de Chicago and Alton R. R. Co. v. Wise, 206 Ill., 453, 69 N. E., 500, confirmado en 106 Ill. App., 174, las barreras requeridas por el estatuto tienen el objeto no sólo de servir de aviso sino también-son un medio de obstrucción material. Por tanto, al exigir la ley que en los cruces por carreteras públicas insulares se pongan barreras o cadenas o cualquier otro medio adecuado de protección, fia de entenderse que estos medios adecuados de protección ban de ser de natura-leza parecida a las barreras o cadenas, para producir análo-gos resultados a los que intentó el legislador con la barrera o la cadena. Según la regla noscitur a sociis cuando' las pala-bras de determinada significación de la ley van seguidas de otras de sentido más general que no son tan específicas y limitadas, la palabra o palabras generales deberán ser inter-pretadas en el sentido de que son aplicables a las personas o las cosas de igual clase según se designan las mismas en la determinada palabra o palabras, a menos que aparezca que la intención del legislador ba sido distinta. En los si-guientes casos, palabras de sentido general ban sido inter-pretadas de ese modo. Miller v. State, 23 N. E., 95; People v. Richards, 18 N. Y., 142; McGaffin v. City of Cohoes, 30 Am. Rep., 309.
Aplicando estos principios al caso presente, debemos lle-gar a la conclusión de que una persona empleada como guarda-*1096barrera por la corporación demandada para dar aviso con Tina bandera a los transeúntes de la aproximación de un tren, no es un medio adecuado de protección similar o análogo a la barrera o cadena exigida por la ley, ya que no produce el efecto de obstaculizar ni impedir materialmente la entrada ■en la vía. Así pues, la corporación demandada en la fecha en que ocurrió- el accidente no había cumplido con el deber que le impuso la ley de colocar en ese sitio, barreras, cade-nas o cualquier otro aparato análogo a ellas para protección de los transeúntes, lo que constituye una negligencia per se por haber dejado de cumplir con ese precepto estatutorio. 33 Cyc., 968, y casos citados en la nota No. 8.
Además de esto, los pasos a nivel por las carreteras públi-cas no pertenecen exclusivamente a las compañías de ferro-carriles que por ellos cruzan, sino que a su uso tienen igual derecho los que transitan por ella, por lo que habiendo visto la guardabarrera que el automóvil no obedecía a sus señales, no debió dar vía franca al tren, sino hacerle señas de que se detuviese, porque el tren no debía cruzar la vía en ese sitio hasta tanto que los vehículos que se aproximaban al cruce hubieran obedecido a sus señales, dado que no se habían puesto en ella los aparatos requeridos por la ley. Robinson v. Western P. R. Co., 48 Cal., 409 y casos que cita.
En vista de lo que hemos expuesto, hubo negligencia por parte de la corporación demandada y al sostener lo contrario la corte inferior cometió error.
El chauffeiír que conducía el automóvil conocía ese sitio por llevar algunos meses viajando con su carro, sabía que no tenía barreras ni cadenas, por lo que al acercarse a aquel sitio debió haber sido precavido y prudente, debió detener su carro para ver y oir o ponerlo a una marcha tan reducida que pudiera ■detenerlo en cualquiér momento, y el no haber tomado esas precauciones constituye negligencia por su parte, de tal suerte, que si hubiera procedido como un hombre prudente el accidente no hubiera podido tener lugar a pesar de la negli-gencia de la demandada, por lo que, no obstante ésta, la causa *1097próxima de la colisión ocurrida fue el haber entrado el auto-móvil en la vía sin tomar esas precauciones.
Expuesto lo que precede, veamos si la negligencia del chauffeur puede sufrirla el demandante que era un pasajero en su vehículo y le impide recobrar los daños que sufrió.
Mientras la regla general establecida por las decisiones en Inglaterra fue que la negligencia del conductor sería imputada a un pasajero en accidentes causados por la negli-gencia de un tercero a la cual contribuyó el conductor, y que ésta doctrina fue adoptada por unas pocas decisiones ingle-sas y americanas, sin- embargo, tales decisiones han sido ex-presamente rechazadas luego en Inglaterra y desaprobadas por la Corte Suprema de los Estados Unidos en el caso de Little v. Hackkett, 116 U. S., 366; 6 S. Ct., 391; 29 L. ed., 652, siendo hoy la regla general, que la negligencia del conductor no será imputada al pasajero cuando no tenía gobierno sobre dicho conductor. Es cierto, según sostiene la corte inferior, que como excepción a esa regla general la negligencia del conductor puede ser imputada al pasajero, cuando teniendo éste oportunidad de descubrir y evitar el peligro mediante el ejer-cicio de un cuidado ordinario no lo descubre o evita, mas para, que podamos llegar a la conclusión de que la negligencia del chauffeur que conduce un automóvil pueda ser imputada al pasajero que viaja en un asiento de la parte trasera, es nece-sario que el demandado pruebe que las circunstancias fueron tales que el apelante tenía el deber de estar atento durante el viaje al paso a nivel existente en la carretera. No cree-mos que el solo hecho de que el demandante conocía la exis-tencia de tal paso a nivel le impuso el deber de estar atento a él y de avisar al conductor del automóvil. El apelante aun-que viajaba con un chauffeur, desconocido para él, tenía dere-cho a esperar que fuera precavido y prudente como la mayo-ría de los hombres y a confiar en su habilidad en el manejo del carro, siendo por otra parte muy difícil en tal clase de vehículos, conocer en un momento determinado, si un peligro puede evitarse o nó con la rapidez en la marcha. El apelante *1098comenzaba su viaje con ese chauffeur y no se ha demostrado que basta el momento del choque por el que reclama, hubiera ocurrido algo que pusiera en duda su pericia o su prudencia. No creemos que el apelante estaba obligado a vigilar todos los peligros que podían existir en el camino, ni aun los que conocía, y que debiera llamar la atención sobre ellos en cada caso al conductor. Tampoco creemos que la regla de que el pasajero pudo ver y oir sea tan estricta que necesariamente haya de deducirse siempre que el pasajero vió y oyó, si nose prueba que en efecto miraba hacia el sitio peligroso.
En vista de las circunstancias de este caso, tal como apa-recen de los hechos antes expuestos y de la naturaleza del vehículo en que viajaba el apelante, somos de opinión que no puede serle imputada la negligencia del conductor y que al hacerlo así la corte inferior cometió-error.
La sentencia debe ser revocada y concederse un nuevo juicio.

Revocada ordenándose la celebración de un nuevo juicio.

Jueces concurrentes: .'Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.
PeesbNtada mooión de reconsideración por la parte ape-lada fue denegada en noviembre 19, 1913, por medio de la si-guiente opinión emitida por el Juez Asociado Sr. Aldrey.
El apelado y demandado ha solicitado de nosotros que reconsideremos la sentencia que hemos dictado resolviendo definitivamente este caso. Consideraremos la moción en sus distintos fundamentos por el mismo orden en que han sido-alegados.
*1099Como primer motivo se alega que la sentencia se funda en una equivocación respecto a los hechos probados, por las siguientes razones:
(a) porque la sentencia parte del supuesto equivocado de que la guarda barrera no hizo señales al automóvil hasta que éste llegó al.paso a nivel; y
(b) porque sostiene también equivocadamente, que el de-mandante no vió las señales ele la guardabarrera hasta que llegó al cruce.
Respecto al apartado (a) diremos que la opinión que se escribió en este caso no dice que la guarda barrera no hiciera señales al automóvil hasta que éste llegó al mismo cruce como parece entender la parte peticionaria. Lo que hemos dicho es que las señales fueron hechas cuando el automóvil llegó al sitio del cruce, palabras que no se refieren únicamente al punto donde la vía férrea cruza la carretera, sino que com-prenden las inmediaciones de él. Además, para desarrollar las conclusiones a que llegamos en la opinión, es indiferente que la guardabarrera hiciera las señales al automóvil antes de llegar éste al cruce o cuando llegó al mismo sitio del paso a nivel, pues si hemos declarado que el demandante no fué negligente, fué porque él no vió las señales hasta el momento de entrar en el cruce, porque no tenía el deber de estar pen-diente del' conductor del vehículo y porque aun cuando tuvo oportunidad de ver las señales, no se demostró que las vió a tiempo de evitar el accidente.
En el segundo motivo de reconsideración se interesa que eliminemos de la opinión la declaración de que la guarda barrera, empleada de la demandada, fué culpable de negli-gencia al dar vía franca al tren sin que el automóvil en que viajaba el demandante hubiera obedecido las señales qu.e se le hacían para que se detuviera y para ello se alega:
(a) que ese pronunciamiento no fué objeto de alegación;
(&) que no consta qufe hubo tiempo suficiente para hacer parar el tren después que se observó que el chauffeur desatendía las señales de la guarda barrera; y
*1100(c) porque el caso de Robinson v. Western Pacific Railroad Company, que se cita en la opinión, no sostiene la doc-trina de que sea el deber de la guardabarrera no dar vía franca al tren cuando cruza un camino público basta que los ■ ■vehículos hayan obedecido las señales de detención.
Respecto al particular letra (a) si bien ño fué objeto de alegación en la demanda ese acto dé negligencia, sin embargo, como la demandada negó que el accidente se debiera a culpa o negligencia de sus empleados, tal alegación planteaba la cuestión de si en verdad existió o nó culpa o negligencia en ellos y toda vez que .de la prueba practicada sin objeción de la parte demandada resultó que la guarda barrera dió vía franca al tren al mismo tiempo que hacía señales al automóvil para que se detuviera, pudimos hacer la declaración cuya eli-minación se pretende. En cuanto a la razón consignada bajo la letra (b) como no fué defensa alegada por el demandado ni fué materia de prueba, no tuvimos necesidad de considerar esa cuestión; y en cuanto al particular letra (c) si bien el caso de Robinson v. Western Pacific Railroad Company, 48 Cal., 409, no emplea las mismas palabras que nosotros, sin embargo, llega a las mismas conclusiones que hemos estable-cido. Ese caso se refiere al accidente sufrido por una mujer al cruzar una vía férrea por detrás de un tren que estaba detenido en el cruce de un calle pública y en él dijo la corte que “si hubieran algunas personas por delante de una loco-motora próxima a partir, la campana les anuncia que dejen la vía, pero si no la dejan, no está justificado el maquinista en dirigir su máquina sobre ellas,” lo cual equivale a decir, haciendo aplicación de la anterior doctrina al presente caso, que un empleado como guardabarrera no debe dar vía franca a un tren para cruzar la carretera pública, cuando observa que un automóvil que se dirige hacia el cruce de la vía no ha atendido sus señales de detenerse. También declaró que “de-bería haber sido situado un hombre donde pudiera ver los raí-les en la dirección en que el tren había de moverse para que, a su señal de que la vía estaba franca, el maquinista pudiera *1101liacer anclar su máquina.” T más adelante se dijo en. la misma opinión que “a menos que se declare que un viandante estaba impedido de usar aquella porción de la calle mientras el tren estaba detenido cerca de ella, es menester concluir que la demandante estaba justificada en creer que podía cruzar la vía con seguridad cuando intentó hacerlo.”
El tercer apartado expone como motivos para la recon-sideración interesada, que se ba dejado de resolver la cues-tión suscitada por la demandada, tanto en esta corte como en la inferior, respecto a la falta de hechos en la demanda que determinen una causa de acción, toda vez que no contiene alegación alguna de culpa o negligencia de la demandada. Tal excepción no fué alegada en la corte inferior y por pri-mera vez se propuso en el alegato presentado por la deman-dada en la apelación. La contestación de la demandada negó la existencia de culpa o negligencia de sus empleados.
Según dijimos en el caso de Olivieri v. Mck. Jones, 17 D. P. R., 1163, los casos resueltos en 110 Cal., 169; 99 Cal., 259 y 113 Cal., 532, sientan la doctrina de que “ cuando un demandante procede a la celebración del juicio, y se dicta sentencia a su favor, si la demanda carece de alguna alega-ción que se expresa en la contestación a la demanda, se estima que las omisiones de la demanda han quedado, después del juicio, subsanadas o suplidas por la contestación. Esto equi-vale a una renuncia o a no poder ir contra sus propios actos. ’r
El último de esos casos, que es el de Vance v. Anderson,, dice que si bien en la obra “Pomeroy on Remedies,” sec. 579, se opina que la regla antes mencionada debería ser limitada a casos en que la contestación alegue afirmativamente el hecho-que omitió la demanda, aunque algunas veces se lia aplicado cuando la contestación simplemente contenga una negación de los hechos que debieron ser afirmados por el demandante, sin embargo, declara la corte que la práctica en California ha sido considerar las negaciones expresas como suficientes para curar el defecto de la demanda. De acuerdo, pues, con esa jurisprudencia, al negar expresamente la contestación la *1102falta de culpa o negligencia de sus empleados, subsanó la omi-sión de tal alegación en la demanda e hizo innecesario con-siderar esa excepción.
El apartado cuarto de la moción alega qne la interpreta-ción qne Remos dado al artículo 12 de la ley número 64, de acnerdo con la doctrina de noscitur a sociis, infringe:
(a) el principio de qne los estatutos penales deben inter-pretarse estrictamente, resolviéndose cualquier ambigüedad a favor del supuesto infractor;
(b) la regla de que los estatutos deben interpretarse de manera que sus palabras no queden sin sentido y que la inter-pretación que Remos dado a las palabras “otros medios ade-cuados” en el sentido de “medio para cerrar e impedir el paso por un cruce de ferrocarril” dejan sin efecto las pala-bras de la ley, por cuanto en la práctica de ferrocarriles no se conocen otros medios para obstaculizar el paso sino las barreras y cadenas;
(e)'porque la demanda no alega una violación del esta-tuto por cuanto no se alegó ni probó que el cruce esté en una carretera pública insular y tampoco que en aquel sitio no exis-tieran barreras o cadenas.
Respecto al extremo letra (a) no podemos, sin violentar la ley, declarar que una guardabarrera sea un medio adecuado equivalente a las barreras y cadenas, por lo que la interpre-tación dada al estatuto no es forzada y perjudicial; respecto al particular (6) la alegación de que la demandada no conoce otros medios de obstaculizar el paso por una vía que las barre-ras y las cadenas, no es suficiente para llegar a la conclu-sión de que en realidad no existan tales medios; y respecto al particular (c) la pruebá demostró que en el sitio en que ocurrió el accidente la vía de la demandada atraviesa la carre-tera pública insular que une a Caguas eon San Juan y también que allí no existían entonces cadenas ni barreras.
.Entendemos por lo expuesto que no Ray motivos para *1103reconsiderar la sentencia, y la moción por tanto debe ser •denegada.

Denegada la moción de reconsideración.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de esta moción.